


110 HR 2142 IH: To amend title 39, United States Code, to allow absentee

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2142
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mrs. Davis of
			 California introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to allow absentee
		  ballots in Federal elections to be mailed by voters free of
		  postage.
	
	
		1.Mailing of absentee ballots
			 in Federal elections
			(a)In
			 generalChapter 34 of title 39, United States Code, is amended by
			 adding at the end the following:
				
					3407.Mailing of
				absentee ballots in Federal elections
						(a)In
				generalExcept as provided in subsection (b), any individual
				casting an absentee ballot in any Federal election may mail such ballot free of
				postage to the appropriate election authority. Any envelope or other cover
				containing such ballot shall bear the words Absentee Ballot—No Postage
				Necessary, or words or other marking to that effect specified by the
				Postal Service, in the upper right-hand corner.
						(b)ExceptionThis
				section shall not apply in the case of any mail matter transmitted under the
				provisions of the Uniformed and Overseas Citizens Absentee Voting Act.
						(c)DefinitionFor purposes of this section, the term
				Federal election means a general, special, primary, or runoff
				election held solely or in part for the purpose of electing any candidate for
				the office of President, Vice President, Presidential elector, or Senator or
				Representative in, or Delegate or Resident Commissioner to, the
				Congress.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 34 of title 39,
			 United States Code, is amended by adding at the following:
				
					
						3407. Mailing of absentee ballots in
				Federal
				elections.
					
					.
			2.Technical and
			 conforming amendments
			(a)Amendments to
			 title 39Sections 2401(c) and
			 3627 of title 39, United States Code, are amended by striking
			 3406 and inserting 3407.
			(b)Additional
			 amendmentSection 505(c) of the Postal Accountability and
			 Enhancement Act (Public Law 109–435; 39 U.S.C. 1217 note) is amended by
			 striking 3406 and inserting 3407.
			
